Citation Nr: 1757478	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for right total knee replacement, status post arthroscopy, prior to October 26, 2011, and in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

To the extent that the claim on appeal has previously been characterized to include the propriety of the reduction of the disability rating for prosthetic knee replacement from 100 percent to 30 percent, the Board notes that the Veteran's right knee disability is rated under Diagnostic Code (DC) 5055, wherein a 100 percent disability rating ceases, by operation of law, following the one-year period following implantation of a prosthesis.  See Tatum v. Shinseki, 26 Vet. App. 443 (2014).  Therefore, the RO's action in assigning a 30 percent disability rating was not a "rating reduction," per se, as that term is commonly understood.  See also Rossiello v. Principi, 3 Vet. App. 430 (1992).  Therefore, the Board has recharacterized the issue as entitlement to an increased disability rating, as reflected on the title page.  

Additionally, during the pendency of the appeal, an August 2010 rating decision granted a temporary 100 percent disability rating for the Veteran's right knee disability, effective October 7, 2009 through November 30, 2010, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2017).  A subsequent December 2011 rating decision granted an increased 60 percent disability rating for the Veteran's right knee disability, effective October 26, 2011.  Although the staged rating period involving a grant of a temporary total disability rating is not currently before the Board, the staged 60 percent disability rating does not represent a full grant of benefits sought on appeal; therefore, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's August 2011 VA Form 9 substantive appeal requested a Travel Board hearing before the Board at the local RO; however, after proper notice in September 2017 and October 2017, he subsequently failed to appear for a scheduled hearing in October 2017.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Pursuant to a March 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran's current representative is Florida Department of Veterans Affairs (FDVA).  Significantly, although a VA Form 646, Statement of Accredited Representative in Appealed Case, was properly obtained from the Veteran's previous representative prior to certification of the Veteran's appeal to the Board, it appears that to date, FDVA has not been afforded the opportunity to submit a VA Form 646 or its equivalent on the Veteran's behalf.  

The purpose of VA Form 646 is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  See VA Adjudication Procedures Manual (M21-1), Part I, Chapter 5, Section F, Paragraph 2 (2017).  Additionally, the United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Thus, in order to preserve the Veteran's due process rights, the Board finds that the Veteran's current representative, FDVA (a state service organization not located within the Board's offices), must be afforded the full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's appeal.  See 38 C.F.R. § 20.600 (2017).  
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's current representative, FDVA, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, and clearly document any response received within the claims file.  

2.  After the above, conduct any additional development warranted regarding the Veteran's claim on appeal.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


